Citation Nr: 1706842	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-00 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 12, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to May 12, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004, including service in the Southwest Asia theater of operations from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted service connection for PTSD effective August 12, 2008, and assigned an initial disability rating of 30 percent. 

In a June 2015 rating decision, the RO increased the initial rating for the Veteran's PTSD to 100 percent effective March 4, 2015.  Later, in a May 2016 rating decision, the RO changed the effective date for the 100 percent initial rating to May 12, 2015 based on clear and unmistakable error.  As the increase to 100 percent did not represent a total grant of the benefits sought on appeal for the period prior to May 12, 2015 the claim for an increased initial rating for the period prior to May 12, 2015, remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU due to service-connected PTSD has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, as the Veteran is in receipt of a 100 percent schedular rating for bipolar disorder effective May 12, 2015, the issue of entitlement to a TDIU due to service-connected PTSD is moot from that date forward. 38 C.F.R. § 4.16.  Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected PTSD prior to May 12, 2015, and it has been characterized as such on the title page.


FINDINGS OF FACT

1. Prior to May 12, 2015, the Veteran's PTSD was characterized by total occupational and social impairment.

2. The award of a 100 percent rating for PTSD prior to May 12, 2015 has rendered the issue of entitlement to a TDIU moot.


CONCLUSIONS OF LAW

1. Prior to May 12, 2015 the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2. The grant of a 100 percent rating for PTSD prior to May 12, 2015 renders moot the appeal for a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16. (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, prior to May 12, 2015, the date of the Veteran's most recent VA PTSD examination.  However, following review of the evidence of record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his symptoms warrant a 100 percent evaluation throughout the entire claim period.

The record reflects that the Veteran's PTSD symptoms throughout the pendency of the claim period have included: gross impairment in thought processes; grossly inappropriate behavior; persistent danger to self and others; occupational, familial, and social impairment; deficient judgment, thinking, and mood; suicidal ideation; obsessive rituals; near-continuous depression; impaired impulse control with unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances; alcohol abuse; and an inability to maintain effective relationships.

During an October 2008 VA PTSD examination, the Veteran stated that he currently lived with his wife, attended college, and worked as a security guard 32 hours a week.  The Veteran reported that he disliked visits by his wife's family, felt depressed and wanted "to run away from everything, quit on life."  He stated that he is easily angered and often becomes physically aggressive.  The Veteran reported a charge for domestic violence from 2004.  The examiner opined that the Veteran had difficulty managing healthy social relationships and assigned a GAF score of 63.

A November 2009 VA treatment record shows that the Veteran complained of hypervigilance, nightmares, flashbacks, lack of sleep, and frequently checking the perimeter of his house.  The Veteran stated that he was easily angered and irritable.  The clinician recorded that the Veteran had a history of assaultive behavior-noting another arrest for domestic violence in 2005-and a history of blackouts.  The Veteran stated that he last worked in March 2009 and that his only source of income was from VA.

In July 2010, the Veteran was evaluated by Dr. Middleton through a court referral program after another arrest for domestic violence in May 2010.  In an August 2010 report generated after the evaluation, Dr. Middleton assigned a GAF score of 50.  Dr. Middleton reported that the Veteran had been arrested after the Veteran got into an altercation with his wife and left an abrasion on her face.  The altercation ended when the Veteran was struck from behind with a baseball bat by his teenage stepson resulting in unconsciousness.  The Veteran reported seeing perceptual distortions with a shadow movement in his peripheral vision, ritual organization of his possessions, and repeated washing of hands and checking of door locks.  The Veteran stated that he was fearful of losing control of anger impulses, that he distrusted people and preferred to be alone, had no friends, and had suicidal ideations.  At the time, the Veteran attended college and worked in a part-time work study program but had problems maintaining employment in the past due to an inability to deal with supervisors.

Similarly, an April 2015 VA treatment record shows that the Veteran stated that he got angry easily and that he was scared that he would "do something stupid."  The Veteran stated that after service, he went through a period of depression and had suicidal thoughts.  The Veteran stated that he was working at a grocery store in loss-prevention for about one and a half years.

During his October 2016 hearing, the Veteran testified that he could not tell any difference in his symptoms before and after May 12, 2015.  The Veteran stated that he had always had thoughts of hurting himself or others, felt like an uncontrollable switch was inside him that turned him into an angry person, and reported that his family was afraid of him.  Regarding employment, the Veteran stated that in the past he had multiple jobs and could not maintain them as they often dealt with interacting with other people.  The Board finds the Veteran's testimony credible as it is consistent with the other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Although the Veteran did not display hallucinations, disorientation to time or place, or significant memory loss, his disability picture is dominated by grossly inappropriate behavior and a persistent danger of hurting himself or others-particularly members of his own family-resulting in approximate total social and occupational impairment.  

Accordingly, the Board finds that the evidence of record is at least in equipoise that the Veteran was unemployable and unable to function socially due to PTSD prior to May 12, 2015.  Thus, resolving all doubt in his favor, the criteria for a 100 percent disability rating prior to May 12, 2015 have been met and the claim is granted for the entire claim period.  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule.  38 U.S.C.A. § 1155 (West 2014).

As the Board has granted a 100 percent rating, consideration of an extra-schedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or greater may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran is not seeking SMC at the housebound rate, and the record does not otherwise reasonably raise that matter.  Further, the only other disabilities for which the Veteran is service-connected are residuals of tendonitis of the left thumb (evaluated as 10 percent disabling), tinnitus (evaluated as 10 percent disabling), status post lumbar spine strain (evaluated as 10 percent disabling), and osteochondritis dissecans with osteochondral fracture of the right ankle with residual scar, status post arthroscopic surgery (evaluated as 10 percent disabling).  As the Veteran does not have any additional service-connected disabilities independently ratable at 60 percent, a grant of TDIU would not result in SMC.  See id.

The claim for TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the TDIU issue is therefore dismissed.

ORDER

An initial rating of 100 percent for PTSD prior to May 12, 2015 is granted, effective August 12, 2008.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


